 In the Matter of C.RAY RANDALLMANUFACTURING COMPANY, COR-PORATIONandPLAYTHINGS, JEWELRY & NOVELTY WORKERS INTERNA-TIONAL UNION,CIOandC.RAY RANDALL EMPLOYEES ASSOCIATION,PARTY TO THE CONTRACTCase No.1-CA-309.Decided January 17, 1950DECISIONANDORDEROn October 11, 1949, Trial Examiner George Bokat issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certaiii unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report, and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the Respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.2ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, C. Ray Randall1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Houston and Reynolds].2As no exceptions have been filed to the Trial Examiner's failure to recommend that theRespondent reimburse its employees for checked-off union clues,we find it unnecessary topasson the Intermediate Report in this respect.Unlike the Trial Examiner, we find on this record that danger exists that the Respondent.may in the future commit other unfair labor practices not directly related in kind to thoseit has already committed.We shall therefore issue a broad cease and desist order. See.James R. Kearney Corp.,81 NLRB 26.88 NLRB No. 18.140 C.RAY RANDALL MANUFACTURING COMPANY141Manufacturing Company, North Attleboro, Massachusetts, and itsofficers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Dominating or interfering with the formation or administra-tion of or contributing support to, C. Ray Randall Employees Associa-tion or any other labor organization, and from otherwise interferingwith the representation of its employees through a labor organizationof their own choosing;(b)Recognizing or in any other manner dealing with C. Ray Ran-dall Employees Association, or any successor thereto, as the collectivebargaining representative of any of its employees for the purposes ofdealing with the Respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or any other conditions ofemployment;(c)Giving effect to its contract of December 13, 1948, with C. RayRandall Employees Association, or to any amendment, extension, orrenewal thereof, or to any other contract with this labor organizationor any successor thereto, including the arrangement for the deductionof dues;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Playthings, Jewelry & NoveltyWorkers International Union, CIO, or any other labor organization,to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, and to refrain fromany or all of such activities except to the extent that such right may beaffected by an agreement requiring membership in a labor organizationas a condition of employment as authorized in Section 8 (a) (3) of theAct.2,Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from C. Ray Randall EmployeesAssociation as the representative of any of its employees for the pur-pose of dealing with the Respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, or any other con-dition of employment, and completely disestablish said organizationas such representative;(b)Post at its plant in North Attleboro, Massachusetts, copies ofthe notice attached hereto and marked Appendix A.3Copies of said' In the event this Order is enforced by decreeof a United States Court of Appeals, thereshall be inserted in the notice,before thewords,"A DECISION AND ORDER," the words,"A DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice, to be furnished by the Regional Director for the First Region,shall after being duly signed by the Respondent's representative, be-posted by the Respondent immediately upon receipt thereof and main-tained by it for sixty (60) consecutive days thereafter, in conspicuous-places, including all places where notices to employees are custom-arily posted.Reasonable steps shall be taken by the Respondent to,insure that said notices are not altered, defaced, or covered by anyother material;(c)Notify the Regional Director for the First Region in writing,.within ten (10) days from the date of this Order, what steps the Re-spondent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Relations.Board, and in order to effectuate the policies of the National Labor.Relations Act, we hereby notify our employees that :WE WILL NOT dominate or interfere with the formation or ad-ministration of, or contribute support to, C.RAY RANDALL.EMPLOYEES ASSOCIATION or any other labor organization of ouremployees.WE WILL NOT otherwise interfere with the representation of ouremployees through a labor organization of their own choosing.WE WILL NOT recognize C.RAY RANDALL EMPLOYEES ASSOCIA-TION, or any successor thereto, as the representative of any of ouremployees for the purpose of collective bargaining.WE WILL NOT give effect to our agreement of December 13, 1948,.with C. RAY RANDALL EMPLOYEES ASSOCIATION, or to any ainend-ment, extension, or renewal thereof, or to any other contract,.agreement, or understanding entered into with this labor organi-zation or any successor thereto, including the arrangement for thededuction of dues.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of the right to self-organization, toform labor organizations, to join or assist PLAYTHINGS, JEWELRY& NOVELTY WORKERS INTERNATIONAL UNION. CIO, or any otherlabor organization, to bargain collectively through representativesof their own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, and to refrain from any or all of such activities exceptto the extent that such right may be affected by an agreement re- C.RAY RANDALL MANUFACTURING COMPANY143quiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.WE HEREBY DISESTABLISH C. RAY RANDALL EMPLOYEES ASSOCIA-TION as the representative of any of our employees for the purposeof dealing with us concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employ-ment, and we will not recognize it or any successor thereto for anyof the above purposes.C.RAYRANDALLMANUFACTURINGCOMPANY,Employer.By ------------------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Robert E. Greene,for the General Counsel.Adler, Flint & Zucker, by Mr. Walter Adler,of Providence, R. I., for theRespondent.Rothbard, Harris & Oxfeld,byMr. Sidney Birnbaum,of Newark, N. J., for the-CIO.STATEMENT OF THE CASEUpon a charge filed on November 22, 1948, by Playthings, Jewelry and NoveltyWorkers International Union, CIO, herein called the CIO, the General Counselof the National Labor Relations Board, called herein respectively the GeneralCounsel and the Board, by the Regional Director of the First Region (Boston,Mass.), issued his complaint dated July 6, 1949, against C. Ray Randall Manufacturing Company, herein called the Respondent, alleging that the Respondenthad engaged in and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (a) (1) and (2), and Section 2 (6) and (7)of the National Labor Relations Act, 61 Stat. 136, herein called the Act.Copies.of the charge and the complaint, together with notice of hearing, were dulyserved upon the Respondent, the CIO, and C. Ray Randall Employees Association,herein called the Association.With respect to the unfair labor practices, the complaint alleged, in substance,that the Respondent, by various acts detailed in the complaint, initiated, spon-sored, and formed the Association in about October 1948, and since that date hasdominated, supported, and interfered with the administration of the Association.In its duly filed answer the Respondent, while admitting the jurisdiction ofthe Board, denied the commission of the alleged unfair labor practices.TheAssociation, by its duly filed answer, denied that it was the recipient of anyassistance or domination by the Respondent.Pursuant to notice, a hearing was held on July 26 and 27, 1949, at Attleboro,Massachusetts, before George Bokat, the undersigned Trial Examiner duly des-ignated by the Crief Trial Examiner. The General Counsel, the Respondent,and the CIO were represented by counsel and participated in the hearing. Full 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDopportunity to be heard, to examine and cross-examine witnesses, and to in-troduce evidence bearing on the issues was afforded all parties.At the opening of the hearing, counsel for the Association stated that he was.withdrawing his appearance for the Association and would not participate fur-ther in the proceeding since the Association had arrived at a settlement with.the General Counsel's representatives.At the conclusion of the General Coun-sel's case-in-chief the Respondent moved to dismiss the complaint.The motionwas denied but was renewed at the close of the hearing and taken under ad'-visement.It is disposed of in accordance with the findings of fact and con-clusions of law made below. The parties availed themselves of the opportunityto argue orally but pursuant to leave granted only the Respondent filed a briefwith the undersigned.Upon the entire record in the case and from observation of the witnesses, Imake the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a corporation organized and operating under the laws ofthe Commonwealth of Massachusetts, is engaged, at North Attleboro, in themanufacture, sale, and distribution of jewelry, novelties, and metal ornaments.During the fiscal year 1948, the Respondent purchased raw materials consistingprincipally of brass and imitation stones valued in excess of $300,000.Approxi-mately 95 percent of such raw materials were shipped to the Respondent's plant.inNorth Attleboro from points outside the Commonwealth of Massachusetts.Sales for the same period exceeded $500,000, in value, and approximately 95,percent of these finished products was shipped to points outside the Common-wealth of Massachusetts. I find that the Respondent is engaged in commercewithin the meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVED0Playthings, Jewelry and Novelty Workers International Union, CIO, and C.Ray Randall Employees Association, are labor organizations within the meaningof the Act admitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Resolution as to supervisorsThere is no substantial dispute as to the facts.The General Counsel calledfour witnesses in support of the main issue as to whether the Respondent vio-lated Section 8 (a) (2) of the Act, and derivatively Section 8 (a) (1).No,independent violations of Section 8 (a) (1) were either alleged or proved. Threeof the witnesses were foremen, two of whom were primarily responsible for theformation of the Association. Since the Respondent disputes the allegation thatthese and other foremen active in the Association are supervisors within thedefinition of the Act' that issue will be determined first.ISection 2 (1I.) provides : "The term 'supervisor' means any individual having authority,in the interest of the employer, to hire, transfer, suspend, lay off, recall, promote, discharge,assign, reward, or discipline other employees, or responsibility to direct them or to adjusttheir grievances, or effectively to recommend such action, if in connection with the fore-going the exercise of such authority is not of a merely routine or clerical nature, but requiresthe use of independent judgment." C'.RAY RANDALL MANUFACTURING COMPANY145At all times material herein, the Respondent employed about 225 employees,exclusive of supervisors.It is headed by President Harold Pulver and in descend-ing order the hierarchy consists of Vice-President Joseph Pulver and Superin-tendent Harry Stanford.'The plant is divided into about 11 departments each:headed by a foreman. So far as the record reveals the smallest departmentconsists of 7 employees, the largest about 45.Some of the foremen spend some,if not most, of their time working alongside the employees.Frank J. McNally,one of the supervisors who testified, is foreman of the department with the 45employees, and has the help of an assistant supervisor.McNally normally per-forms only supervisory duties.All of the foremen are held out by the Respond-ent as being in charge of their respective departments and are recognized by theiremployees as such.The foremen pass out and direct the work of their employees.When a foreman needs a new employee he so informs Superintendent Stanfordand if Stanford agrees, and the vacancy cannot be filled by transfer from anotherdepartment, the foreman is given authority to interview applicants.The nextstep is within the discretion of the foreman ; he might make his selection fromamong the applicants without further consultation with the superintendent, ormight seek his advice as to who to choose. The foremen have authority torecommend wage increases to the superintendent and they are usually accepted.They have the same authority in regard to layoffs or discharges.I find, contrary to the contention of the Respondent, that its foremen are super-visors within the meaning of Section 2 (11) of the Act. Suffice it to say that theadmitted duties of the foremen described above necessitate the use of their inde-pendent judgment in effectively recommending the hiring, discharging, or reward-ing of the employees under their supervision.Nor can it be questioned, uponthe record as a whole, that the foremen responsibly direct their employees.'B. Formation and activities of the AssociationSometime in the fall of 1948, the CIO began to organize the Respondent'semployees.As a result, there was considerable discussion among the employeesabout the desirability of a union.An employee in Foreman McNally's depart-ment told McNally "that most of the boys in [his] department would like toform an association of their own."McNally replied that he would find out whathe could do about it.McNally, together with Foreman Stuart J. Stanford, abrother of Superintendent Stanford, had previously worked at a neighboringplant where an independent union functioned.McNally discussed the problemwith Stuart Stanford and they agreed to seek the advice of a local lawyer namedWilliam J. McGivney. Shortly prior to October 26, 1948, they made an appoint-ment to see McGivney. The same day Stuart Stanford went to his brother andVice-President Pulver and told them that he and McNally were thinking of2while there probably are other officers,it is not revealed by the record.S Cf.FitzgeraldMillsCorp.,77NLRB 1156;MorowebbCotton Mills Company,75 NLRB987;Chicopee Manufacturing Company,85 NLRB 1439.In his brief to the Trial Examiner,counsel for the Respondent argues that the foremenwere not the Respondent's agents under the ordinary rules of agency because "there is notone shred of evidence to show that the C.Ray Randall Company actually authorized theseforemen to engage in any form of unionactivity."I find no merit to this argument.Notonly were the foremen acting within the scope of their employment, but Section 2 (13)of the Actprovides :In determining whether any person is,acting as an "agent"of another person so asto make such other person responsible for his acts,the question of whether the specificacts performed were actually authorized or subsequently ratified shall not be controlling. 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDstarting an "employee association" and had an appointment to see McGivneythat evening. "They were against it," testified Stuart Stanford.'Nevertheless,they kept the appointment with the lawyer.McGivney advised them to ascertain if the employees favored an independentunion and if they did that they should then obtain a charter and incorporateunder the state law.McNally, doubtful whether foremen could belong to theproposed union, asked the question of McGivney. "I asked him definitely becauseI wasn't quite sure that we could, but he definitely told us that we could belong."On the following day, McNally and Stuart Stanford had separate petitionsprepared for each department bearing the heading: "Those employees wishingto join the C. Ray Randall Employees Association sign below." They then wentto the foreman of each department, explained the purpose of their visit and askedeach foreman to select an employee to circulate the petition in his department.Following a completely favorable poll of the employees, McGivney prepared an"Agreement of Association" to incorporate the Association.He explained toMcNally and Stuart Stanford that it would have to be subscribed by 12 chartermembers who would constitute the Board of Directors and that temporaryofficers should be selected from among the 12 to serve until the following Marchwhen a regular election of officers would be held.McNally and Stuart Stanfordalso advanced $25 for the filing fee for the charter.'On either October 27 or 28, 1948, McNally and Stuart Stanford met with 10other employees of their selection who had agreed to serve as charter membersand the Board of Directors. They met during the lunch hours in SuperintendentStanford's office ° and signed the articles of incorporation.Of the 12 who signed,7 were foremen. They also selected temporary officers with McNally as presidentand Foreman Armand La Pierre as treasurer.The Association's charter was issued on November 4.Membership cards wereprinted and given to the employee in each department who had previously cir-culated the petition heretofore described, for distribution to the employees!Dues were fixed at 25 cents a month. A Grievance Committee composed of arepresentative from each department was selected by secret ballot.The em-ployees voted in their respective departments, in at least Foreman McNally'sdepartment on company time. The result of this election was posted on thetime clock on each floor and a copy given to President Pulver.A constitution and bylaws, modeled on the one in the plant where McNallyand Stuart Stanford had previously worked and furnished by McNally to Mc-'After the Association was formed however, President Pulver, in a meeting with Associa-tion officials, informed them that although he saw no necessity for a union, he wouldcooperate since the employees wanted one, and would have his lawyer get together with theAssociation's lawyer to work out a contract.6They were later reimbursed by the Association's treasurer.6According to Foreman Armand La Pierre, this meeting took place during working time.' Stuart Stanford, who with McNally, secured permission from his brother for the useof the office, testified that they did not inform him of the purpose and that the superin-tendent was not present during the meeting.8 The cardreads as follows :APPLICATION FOR MEMBERSHIPI, the undersigned, employee of____________________ hereby apply for membershipin the C. Ray Randall Employees'Association and do hereby authorize its officersand/or agents to represent me in collective bargaining with my employer. I alsoauthorize deduction of Association obligations from my wages as may be provided inagreement between my employer and the Association.Signature____________________The authorization for the deduction of dues by the employer is discussed later. C.RAY RANDALL MANUFACTURING COMPANY147Givney, was prepared.Copies were distributed to the employees for their comments by the foreman of each department.Some of the employees complainedthat too many foremen were holding office in the Association and it was decidedto hold an immediate election instead of permitting the Board of Directors andtemporary officers to function until March as originally planned.The electionwas held on November 19, by the employees voting by secret ballot in their owndepartments.Some of the foremen were candidates.According to McNally,who was elected president,he was an unwilling candidate.The ballot not onlycontained a choice of officers and nominees for the Board of Directors, but alsothe following inquiry :Do you wish the officers of the C. Ray Randall Employees Association tobargain collectively with the management concerning wages and hours andother working conditions and to enter into a contract in these matters?Yes______No______When theballots were counted, however,itwas found that there were moreballots than eligible voters and the election was voided.November 22 was setas the date for the new election. Prior to the election on that day,McGivneytelephoned McNally at the plant and asked"if it would be possible for him tocome down and talk to the employees and explain how seriously the ballotingshould be handled."All of the employees including the foremen,assembledon the fourth floor of the plant at about 4 or 4:30 in the afternoon to listen toMcGivney.McNally told the Association steward of his department to instructthe employees to go to the fourth floor to get some "points"from McGivney "onthe supervision of our next election."McNally addressed the employees first."I just declined to run. I told them Ididn't care to be President of the Association;I couldn't put enough time into itfor one thing."After McGivney spoke, the employees returned to their owndepartments where they voted on company time. Although the rank-and-fileemployees were paid by the hour,they suffered no loss in pay.The electionresults showed only one foreman elected to office-Armand La Pierre as treas-urer.'The vote on authority to bargain with the Respondent carried by 87 to 78.Meanwhile,on November 12, McGivney had written to the Respondent request-ing it to recognize the Association as the collective bargaining agent of all theemployees on the representation that the Association had in its possession cardssigned by a majority of the employees.On December 4, the Association met withthe Respondent for the purpose of negotiating a contract.The meeting lastedfrom 10: 30 a. in. to 2 p. in.The parties agreed on the terms of a contract whichwas formally executed on December 13 to run until December 1, 1949, and yearlythereafter unless terminated by a 60-day notice.Under the terms of the agree-ment the Respondent"recognizes the Association as the sole collective bargainingagency for all employees in the plant excepting executives,office workers,super-visory or clerical help."And in other respects it appears to be a typical collec-tive bargaining agreement.Evidently the Respondent relied on the Association'srepresentation that it represented a majority of the employees and perhaps theAssociation vote, because the membership cards were never turned over to Re-spondent for its inspection.The Respondent executed the contract with knowl-9La Pierre testified that he did not want the office because he"didn't have the.time todo anything with it.When they wanted me to be Treasurer,I tried to resign and theydidn'twant me to,so I decided to go along...." (249) La Pierre continued in office untilthe following March when the first regular election took place.882191-51-11 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDedge ofthe pendency of unfair labor practice charges, filed by the CIO, a copyof which it received on November 26, 1948, alleging that the Association wascompany-dominated.Although the agreement made no provision for the deduction of dues from thewages of the employees to be paid to the Association, nevertheless this was donecommencing shortly after the signing of the agreement.Foreman La Pierre,treasurer of the Association, turned over to the bookkeeper of the Respondent alist of the members of the Association who had signed membership cards. Thesecards, it will be remembered, authorized the deduction of Association obligationsfrom the wages of the signer "as may be provided in agreement between myemployer and the Association."No evidence of any agreement for the deductionof Association obligationsappears inthe record other than La Pierre's requestof the Respondent's bookkeeper.The checkoff list supplied to the bookkeeperincluded the names of all of the Respondent's foremen.The CIO filed its charge herein with the Regional Office on November 22, 1948.On about January 25, 1949, a field examiner of the Regional Office visited theRespondent's plant and obtained signed statements from the four witnesses whotestified in this hearing and probably from others.Sometime around Christmasof 1948 or shortly after the visit of the field examiner to the plant on January 25,McGivney advised McNally that "it would be better" if the foremen resigned fromthe Association.La Pierre, therefore, acting under instructions from McNallyand Stuart Stanford, crossed off the names of all the foremen who were on thecheck-off list supplied to the. bookkeeper.Although the foremen took no otherformal steps to resign from the Association, they no longer considered themselvesmembers.As pointed out above, however, La Pierre continuedto serve as treas-urer until March.Prior to the filing of the charges by the CIO, all meetings of the Associationtook place on company property." Eight or nine of themeetingsof its officialstook place in Superintendent Standford's office, most of therm on company time.C. Concluding findingsIt is apparent from the facts found above that the Respondent rendered illegalsupport and assistance to the Association and interfered with the free choice of itsemployees to join or not join a labor organization within the meaning of Section7 and Section 8 (a) (2) of the Act. At least until the receipt of the chargeherein on November 26, 1948, all organizational steps and meetings of theAssociation took place in the Respondent's plant, many on company time withoutdeduction from the employees' hourly pay.Thus, petitions were circulated ineach department among the employees whether they wished to join the Associa-tion; the first meeting of the Board of Directors took place in SuperintendentStanford's office and later 7 or 8 additional meetings were held there ; themembership cards and copies of the Association constitution and bylaws werecirculated in each department ; balloting for the Grievance Committee and forthe two elections of officers also occurred in each department ; and the attorneyfor the Association was permitted to address all of the employees on companytime.Itmust now be determined whether the Respondent's conduct has been con-fined to thus assisting and supporting the Association or whether, in line with10 In his brief to the Trial Examiner,Respondent's counsel concedes that Associationmeetings continued to be held on company property until January 26, 1949. C.RAY RANDALL MANUFACTURING COMPANY149the Board's policy enunciated inCarpenter Steel Company,"the Respondent'sconduct constituted domination of the Association as well. In my opinion, inthe leading role played by the Respondent's foremen in the affairs of the As-sociation lies the determinative answer to this question. Thus, Foreman McNallyand Stanford selected and hired an attorney in the first step of creating theAssociation ; prepared petitions and with the assistance of all of the Respondent'sforemen caused them to be circulated among all the employees ; advanced $25for the filing fee of the articles of incorporation ; supplied the model for theAssociation's constitution and bylaws, and selected the Board of Directors, 7of whom were foremen. The Board of Directors in turn selected the temporaryofficers which included McNally as president, and Forman La Pierre as treas-urer; when the first election was held, McNally permitted his name to standas candidate for president, albeit reluctantly ; and with the same reluctance, LaPierre permitted his candidacy as treasurer for the second election and con-tinued to serve in that office until the next regular election of officers.Further-more, under the initiative of the foremen, the two elections for the officers andthe separate election for the Grievance Committee were held in each department.Through the dominant position of its foremen in the Association therefore, theRespondent was in a position of control over the Association and its policies.While it is true that the. foremen no longer consider themselves members of theAssociation, neither the Association nor the employees were ever formallyadvised of their resignations.Nor did the Respondent in any way ever makeknown to its employees its disapproval or disavowal of the actions of its fore-men. I find that the very close identification of the Association with manage-ment in the minds of the employees renders the Association a continuing obstacleto the free exercise by the employees of their right to select or reject a bargainingrepresentative.Under these circumstances, having formed the Association andhaving dominated it through its inception and early stages the taint of its domi-nation can only be removed by an order of disestablishment.12I also find that the Respondent's execution of an exclusive bargaining contractwith the Association in the face of an unresolved charge of company dominationof the Association, under the facts here disclosed, also constituted an act ofassistance and support in violation of Section 8 (a) (2). I feel likewise aboutthe Respondent's acquiesence in Treasurer La Pierre's request for the deductionof dues from the employees' wages, particularly since the agreement made noprovision therefor.Upon the entire record in the case I find that the Respondent not only assistedand supported the Association but dominated it as well.IV.THE REMEDYHaving found that the Respondent has engaged in the unfair labor practicesset forth above, I shall recommend that it cease and desist therefrom and thatit take certain affirmative action designed to effectuate the policies of the Act.I have found that the Respondent's conduct has exceeded the bounds of inter-ference and support and constituted domination of the Association as well. Inaccordance with the Board's policy as announced inCarpenter Steel Company,I shall recommend that the Respondent withdraw all recognition from and dis-establish the Association as the representative of any of its employees for the11 76 NLRB 670.12Cf.HersheyMetal Products Company,76NLRB 695;CrosbyChemicals Inc.,85 NLRB791 ;Madix Asphalt Roofing Corp.,85 NLRB 26. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurpose of dealing with the Respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, and other conditions of employment.I shall also recommend that the Respondent cease giving effect to its contractwith the Association or to any modification or extension thereof, as well as tocease checking off Association dues from the wages of its employees.Nothingherein shall be taken, however, to require the Respondent to vary those wages,hours, and other substantive features of its relations with the employees whichit has established in the performance of any agreement as extended, renewed,modified, supplemented, or superseded.Clearly, in checking off dues the Respondent did not meet the requirements ofSection 302 of the Act quoted below." It will be remembered that the applica-tion card for membership in the Association contained the following sentence:"I also authorize deduction of Association obligations from my wagesas may beprovided in agreement between my employer and the Association."[Emphasissupplied.]The written contract of December 13, 1948, contained no provisionfor the checkoff of dues.The Respondent deducted dues only upon receipt fromV oreman La Pierre of a list of the Association's members andwithoutreceivingTrom the members of the Association individual written authorizations.So fargas the record reveals the application cards were never shown to the Respondent.Normally, I do not believe that it would be within my province to determinewhether the Respondent violated Section 302 since subsection (d) thereof pro-vides : "Any person whowillfullyviolates any of the provisions of this sectionshall, upon conviction thereof, be guilty of a misdemeanor and be subject to a fineof not more than $10,000 or to imprisonment for not more than one year, or both,"and subsection (e) thereof gives jurisdiction to the district courts of the UnitedStates over violations of Section 302.14 [Emphasis supplied.]The only possiblebearing that the appropriate provisions of this Section might have in this casewould be in determining whether Congress intended that the Board enlarge itsnormal policy where it has found a violation of Section 8 (a) (2) and is con-fronted with the problem of whether to order the reimbursement of checked-offdues in order to "effectuate the policiesof this Act."[Emphasis supplied.]TheBoard normally orders the reimbursement of checked-off dues only in those caseswhere the actions of the employer are tantamount to coercing all employees tojoin the dominated organization. I have found that the deduction of dues by theRespondent from the employees' wages constituted additional support within themeaning of Section 8 (a) (2). And I would have made the same finding even ifthe requirements of Section 302 had been met.15However, following the Board'snormal policy and absent the arguable intent of Congress as provided. by Section302, I would not, under the facts above found, recommend that the Respondentreimburse the employees for their checked-off dues.Although the Respondentdominated and assisted the Association and was undoubtedly responsible for theadherence of some employees to this organization, I am unable to find that theRespondent's actions were tantamount to coercing all employees into joining the13 Section 302 (a) makes it unlawful for an employer "to pay or deliver, or to agree topay or deliver, any money . . . to any representative of any of his employees ...."Section 302 (c) (4) exempts from this provision ". . . money deducted from the wages ofemployees in payment of membership dues in a labor organization;Provided,that theemployer has received from each employee, on whose account such deductions are made,a written assignment which shall not be irrevocable for a period of more than one year,or beyond the termination date of the applicable agreement, whichever occurs sooner."1'Compare'Crosby Chemicals Inc., supra,andJulius Resnick, Inc.,86NLRB38, whereinthe Board makes reference to Section 302.11 SeeKresge Department Store,77 NLRB 212. C.RAY RANDALL MANUFACTURING COMPANY151Association and supporting it either by direct dues payments or by the deductionof dues from their wages.I have been careful not be find that the Respondent violated Section 302 be-cause I am unwilling for anyone to conclude that I am thereby finding that theRespondent "willfully" violated the pertinent provisions of that Section.Thepossible bearing that Section 302 might have in fashioning an appropriate remedywas neither raised nor litigated at the hearing. I think it unnecessary for thepurpose of this problem, however, to decide whether the Respondent violatedSection 302 or not.The facts as to the method of deducting dues were adducedat the hearing and the Respondent was put on notice by the General Counsel thathe was requesting that the employees be reimbursed for their checked-off dues.While it may be a matter of semantics, I think it only necessary to point to whatthe facts clearly demonstrate for whatever possible bearing they may have indetermining an appropriate remedy, and that is that the Respondent, in checkingoff dues, did not meet the requirements of Section 302.It still must be determined, however, whether the Respondent should make itsemployees whole for their checked-off dues in the light of noncompliance withSection 302.A meritorious argument can be made in support of such a view.The question however is close and really one of policy. I have studied the legis-lative history concerning Section 302 and it is not very helpful. Section 8 (a)(2) (C) (i) of the original House bill (H. R. 3020) made it an unfair labor prac-tice to deduct dues from the wages of an employee unless such action is volun-tarily authorized by the individual employee.The House, however, finallyadopted the Senate version as now embodied in Section 302, making it a mis-demeanor for a "willful" violation thereof.The failure of the House version tobecome law would seem to negative any suggestion that the Board go beyond itsnormal policy in cases involving reimbursement for dues deductions. I shall nottherefore recommend that the Respondent reimburse its employees for the amountof their checked-off dues.The findings which have been made above are based entirely upon and derivefrom the Respondent's course of conduct in dominating and interfering withthe formation and administration of the Association and in contributing supportto It.Except for such unlawful conduct flowing out of the Respondent's rela-tions to the Association, the record does not disclose that the Respondent engagedin any other unfair labor practice ; nor am I persuaded from the record of thisotherunfairlabor practices proscribed by the Act which are not directly relatedin kind to the unfair labor practices which it has been found to have committedin the past.Under the circumstances, it will not be recommended that the Boardissue the usual broad cease and desist order used where the commission of otherunfair labor practices is reasonably apprehended. It will be recommended,therefore, that the Respondent cease and desist from otherwise interfering withthe representation of its employees by a labor organization of their own choosing.Upon the basis of the above findings of fact and upon the entire record of thecase,I make the following :CONCLUSIONS OF LAW1.Playthings, Jewelry and Novelty Workers International Union, CIO, andC. Ray Randall Employees Association are labor organizations within themeaningof Section 2 (5) of the Act.2.By dominating and interfering with the formation and administration ofC. Ray Randall Employees Association and by contributing support thereto, the 152DECISIONS OF NATIONALLABOR RELATIONS BOARDRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(2) of the Act.3.By said acts,the Respondent has interfered with,restrained,and coercedits employees in the exercise of the rights guaranteed in Section7 of the Act,and has thereby engaged in and is engaging in unfair labor practices within themeaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce,within the meaning of Section 2(6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, Irecommend that the Respondent, C. Ray Randall Manufacturing Company, NorthAttleboro, Massachusetts, and its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Dominating or interfering with the formation or administration of C.Ray Randall Employees Association, or the formation or administration of anyother labor organization, and from contributing support to the C. Ray RandallEmployees Association, and from otherwise interfering with the representationof its employees through a labor organization of their own choosing ;(b)Recognizing C. Ray Randall Employees Association, or any successorthereto, as the representative of any of its employees for the purposes of dealingwith the Respondent concerning grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment;(c)Giving effect to the contract of December 13, 1948, with C. Ray RandallEmployees Association, or to any amendment, extension, or renewal thereof, orto any other contract, agreement, or understanding entered into with this labororganization or any successor thereto, including the arrangement for the deduc-tion of dues ;provided,however, that nothing herein shall be construed to requirethe Respondent to vary any substantive provisions of such agreement, or toprejudice the assertion by the employees of any rights that they may havethereunder.2.Take the following affirmative action which I find will effectuate the policiesof the Act :(a)Withdraw all recognition from C. Ray Randall Employees Association asthe representative of any of its employees for the purpose of dealing with theRespondent concerning grievances, labor disputes, wages, rates of pay, hours ofemployment or other conditions of employment, and completely disestablish saidorganization as such representative;(b) Post at its plant in North Attleboro, Massachusetts, copies of the noticeattached to the Intermediate Report herein, marked Appendix A. Copies of saidnotice, to be furnished by the Regional Director for the First Region, shall, afterbeing duly signed by the Respondent's representative, be posted by the Respondentimmediately upon receipt thereof and maintained by it for sixty (60) consecutivedays thereafter in conspicuous places including all places where notices toemployees are customarily posted.Reasonable steps shall be taken byRespondent to be sure that such notices are not altered, defaced or covered byany other material ;(c)File with the Regional Director for the First Region on or before twenty(20) days from the receipt of this Intermediate Report a report in writing settingforth in detail the manner and form in which the Respondent has complied withthe foregoing recommendations. C.RAY RANDALL MANUFACTURING COMPANY153It is further recommended that unless on or before twenty (20) days fromthe receipt of this Intermediate Report, Respondent notify said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring Respondent to take the actionaforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board any party may, within twenty (20) days from the dateof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington 25, D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceedings(including rulings upon all motions or objections) as he relies upon, togetherwith the original and six copies of a brief in support thereof ; and any party may,within the same period, file an original and six copies of a brief in support ofthe Intermediate Report. Immediately upon the filing of such statement ofexceptions and/or briefs, the party filing the same shall serve a copy thereofupon each of the other parties. Proof of service on the other parties of allpapers filed with the Board, shall be promptly made as required by Section203.85.Statements of exceptions and briefs shall designate by precise citationthe portions of the record relied upon and shall be legibly printed or mimeo-graphed and if mimeographed shall be double spaced.As further provided insaid Section 203.46, should any party desire permission to argue orally beforethe Board, request therefor must be made in writing to the Board within ten(10) days from the date of service of the order transferring the case to theBoard.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections and exceptions thereto shall be deemed waived forall purposes.Dated at Washington, D. C., this 11th day of October 1949.GEORGE BOKAT,Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT dominate or interfere with the formationor administrationof, or contribute support to, C. Ray Randall Employees Association or anyother labor organization of our employees.WE WILL NOT otherwise interfere with the representation of our employeesthrough a labor organization of their own choosing.WE WILL NOT recognize C. Ray Randall Employees Association, or any suc-cessor thereto, as the representative of any of our employees for the purposeof collective bargaining.WE WILL NOT give effect to our agreement with C. Ray Randall EmployeesAssociation, or to any amendment, extension, or renewal thereof, or to anyother contract, agreement, or understanding entered into with this labor 154DECISIONS OF NATIONALLABOR RELATIONS BOARDorganization or any successor thereto, including the arrangement for thededuction of dues ;provided,however, that nothing in this RECOMMENDA-TION requires us to vary any substantive provisions of any such agreementor to prejudice the assertion by any employee of rights thereunder.WE REREBY DISESTABLISH C. Ray Randall Employees Association as therepresentative of any of our employees for the purpose of dealing with itconcerning grievances, labor disputes, wages, rates of pay, hours of em-ployment, or other conditions of employment, and we will not recognize itor any successorthereto for any of the above purposes.C. RAY RANDALL MANUFACTURING COMPANY,EmployerBy ------------------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.